PER CURIAM.
This cause is before us on appeal from a judgment and sentence following revocation of probation.
In circuit court case 88-605, appellant entered a plea of nolo contendere to burglary of structure, a third-degree felony, and was sentenced to a term of imprisonment followed by probation. Following release from prison, appellant admitted to a violation of probation and was sentenced to a new term. However, the new judgment form was changed to indicate that appellant entered a plea of nolo contendere to burglary of an occupied structure, a second-degree felony. On remand, this apparent scrivener’s error must be corrected to reflect a conviction of burglary of a structure, a third-degree felony.
Accordingly, we must remand the judgment form for correction of the scrivener’s error, and in all other respects, we affirm.
BOOTH, BARFIELD and MINER, JJ., concur.